  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 1 of 22 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

THE TRAVELERS INDEMNITY COMPANY,                 )
THE TRAVELERS INDEMNITY COMPANY                  )
OF CONNECTICUT; THE TRAVELERS                    )
INDEMNITY COMPANY OF AMERICA;                    )
THE CHARTER OAK FIRE INSURANCE                   )
COMPANY; and ST. PAUL FIRE AND                   )
MARINE INSURANCE COMPANY,                        )
                                                 )
                            Plaintiffs,          )        Case No.
                                                 )
       v.                                        )
                                                 )
CITY OF SIKESTOWN MISSOURI;                      )
JOHN BLAKELY; CHARLES ANDREW                     )
JUDEN III, and DAVID L. ROBINSON,                )
                                                 )
                            Defendants.          )


                   COMPLAINT FOR DECLARATORY JUDGMENT

       THE TRAVELERS INDEMNITY COMPANY, THE TRAVELERS INDEMNITY

COMPANY OF CONNECTICUT, THE TRAVELERS INDEMNITY COMPANY OF

AMERICA, THE CHARTER OAK FIRE INSURANCE COMPANY, and ST. PAUL FIRE

and MARINE INSURANCE COMPANY (collectively, the “Travelers Insurers”) for their

Complaint for Declaratory Judgment hereby states as follows:

                                 NATURE OF THE CASE

       1.     This is a declaratory judgment action brought pursuant to 28 U.S.C. §§

2201 and 1332.

       2.     This action will resolve a dispute as to whether policies of insurance

issued by the Travelers Insurers obligate them to defend or indemnify certain

Defendants in relation to a lawsuit filed against them.
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 2 of 22 PageID #: 2



                                         PARTIES

       3.     The Travelers Indemnity Company (“Travelers Indemnity”) is a citizen of

Connecticut. Travelers Indemnity is incorporated in Connecticut and its principal place of

business is in Connecticut.

       4.     The    Travelers    Indemnity       Company   of   Connecticut   (“Travelers

Connecticut”) is a citizen of Connecticut. Travelers Connecticut is incorporated in

Connecticut and its principal place of business is in Connecticut.

       5.     The Travelers Indemnity Company of America (“Travelers America”) is a

citizen of Connecticut. Travelers is incorporated in Connecticut and its principal place of

business is in Connecticut.

       6.     The Charter Oak Fire Insurance Company (“Charter Oak”) is a citizen of

Connecticut. Charter Oak is incorporated in Connecticut and its principal place of

business is in Connecticut.

       7.     St. Paul Fire and Marine Insurance Company (“St. Paul”) is a citizen of

Connecticut. St. Paul is incorporated in Connecticut and its principal place of business is

in Connecticut.

       8.     City of Sikeston, Missouri is a city of the third class incorporated pursuant

to Missouri statutes and the Missouri Constitution (“Sikeston”). Sikeston is a defendant

in the case entitled David L. Robinson, v. City of Sikeston, Missouri, et al., case number

1:19-cv-41, pending in the United States District Court for the Eastern District of

Missouri, Southeastern Division (the “Underlying Lawsuit”). Sikeston is a citizen of

Missouri.




                                              2
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 3 of 22 PageID #: 3



       9.     John A. Blakely (“Blakely”) is a defendant in the Underlying Lawsuit and is

alleged to be a detective in the Sikeston Police Department. Blakely is a resident and

citizen of Missouri.

       10.    Charles Andrew Juden III (“Juden”) is a defendant in the Underlying

Lawsuit and is alleged to be the Captain or Chief of the Sikeston Police Department.

Juden is a resident and citizen of Missouri.

       11.    David L. Robinson (“Robinson” or the “Underlying Plaintiff”) is a resident

and citizen of Missouri. Robinson is a plaintiff in the Underlying Lawsuit.

       12.    The Underlying Plaintiff is named as a defendant only because he may be

a party in interest. The Travelers Insurers seek no relief from the Underlying Plaintiff

other than to bind him to the outcome of this insurance coverage dispute.

                              JURISDICTION AND VENUE

       13.    The amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

       14.    Jurisdiction is proper under 28 U.S.C. § 1332.

       15.    Venue is proper under 28 U.S.C. § 1391 because the insurance contracts

at issue in this declaratory judgment action were issued in this District and because this

District embraces the geographic region where the Underlying Lawsuit was filed and

where this controversy arose.

                             THE UNDERLYING LAWSUIT

       16.    The Underlying Plaintiff initiated the Underlying Lawsuit by filing a

complaint on March 11, 2019. The Underlying Lawsuit arises out of the alleged wrongful

arrest, conviction and incarceration of Robinson. The Underlying Lawsuit alleges that




                                               3
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 4 of 22 PageID #: 4



Robinson was wrongfully arrested and convicted for murder in Sikeston, which took

place between August 6 and August 30, 2000. A true and correct copy of the Complaint

in the Underlying Lawsuit is attached as Exhibit A (“Complaint”).

      17.    In the Underlying Lawsuit, Robinson alleges that he was arrested on

August 6, 2000, but later released without being charged for murder.

      18.    While in police custody, Robinson alleges that Juden threatened him with

a gun while Blakely watched and did not intervene.

      19.    According to the Complaint, Blakely later obtained a false statement

implicating Robinson in the murder. Based on that false statement, Blakely obtained a

warrant and arrested Robinson for murder on August 30, 2000. A jury later convicted

Robinson of murder and sentenced him to incarceration.

      20.    According to the Complaint, Robinson pursued post-conviction and

habeas corpus proceedings following his conviction. Eventually, Robinson filed a

habeas corpus petition and the Missouri Supreme Court appointed a judge to hear

evidence and make findings and conclusions about Robinson’s conviction.

      21.    On May 1, 2018 the Missouri Supreme Court granted Robinson habeas

corpus relief. The State of Missouri elected not to retry Robinson. Robinson left prison

on May 14, 2018.

      22.    The Complaint contains the following counts or causes of action under

federal law 42 U.S.C. § 1983: for wrongful arrest and for procurement and promotion of

unreliable and false evidence; for First and Fourth Amendment violations of rights of

access to courts in executive clemency; for conspiracy to deprive Robinson of his civil




                                           4
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 5 of 22 PageID #: 5



rights; and a Monell claim for deprivation of liberty without due process of law under the

Fourteenth Amendment.

       23.    The Complaint also contains the following counts or causes of action

under Missouri state law: false arrest; malicious prosecution; abuse of process;

intentional infliction of emotional distress; negligent infliction of emotional distress; and

civil conspiracy.

                                      THE POLICIES

       24.    St. Paul issued the following policies to Sikeston:

             Policy Number                                   Policy Period
GP09304749                                    5/1/01 to 5/1/02
GP09307812                                    5/1/02 to 5/1/03
GP09310441                                    5/1/03 to 5/1/04
GP09312423                                    5/1/04 to 5/1/05
GP09312423                                    5/1/05 to 5/1/06
GP09312423                                    5/1/06 to 5/1/07
GP09312423                                    5/1/07 to 5/1/08
GP09312423                                    5/1/08 to 5/1/09
GP09312423                                    5/1/09 to 5/1/10

(collectively, the “St. Paul Policies”). Pertinent portions of the St. Paul Policies are

attached hereto as Exhibit B.

       25.    Travelers Indemnity issued the following primary policies to Sikeston:

              Policy Number                                    Policy Period
GP09315031                                       5/1/10 to 5/1/11
GP09315031                                       5/1/11 to 5/1/12

(collectively, the “Travelers Indemnity Primary Policies”). Pertinent portions of the

Travelers Indemnity Primary Policies are attached hereto as Exhibit C.

       26.    Travelers Connecticut issued the following policies to Sikeston:

              Policy Number                                    Policy Period



                                             5
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 6 of 22 PageID #: 6



14R13934                                         5/1/12 to 5/1/13
14R13934                                         5/1/13 to 5/1/14
14R13934                                         5/1/14 to 5/1/15

(collectively, the “Travelers Connecticut Policies”). Portions of the Travelers Connecticut

Policies are attached hereto as Exhibit D.

      27.    Charter Oak issued policy number 14R13934 with effective dates May 1,

2015 to May 1, 2016 to Sikeston (the “Charter Oak Policy”). Portions of the Charter Oak

Policy are attached hereto as Exhibit E.

      28.    Travelers America issued the following policies to Sikeston:

              Policy Number                                      Policy Period
14R13934                                         5/1/16 to 5/1/17
14R13934                                         5/1/17 to 5/1/18

(collectively, the “Travelers America Policies”). Portions of the Travelers America

Policies are attached hereto as Exhibit F.

      29.    Travelers Indemnity issued the following excess policies to Sikeston:

Policy Number                                    Policy Period
GE09300104                                       5/1/10 to 5/1/11
GE09300104                                       5/1/11 to 5/1/12
14R13946                                         5/1/12 to 5/1/13
14R13946                                         5/1/13 to 5/1/14
14R13946                                         5/1/14 to 5/1/15
14R13946                                         5/1/15 to 5/1/16
14R13946                                         5/1/16 to 5/1/17
14R13946                                         5/1/17 to 5/1/18

(collectively, the “Excess Policies”). Portions of the Excess Policies are attached as

Exhibit G.




                                             6
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 7 of 22 PageID #: 7



       30.    The St. Paul Policies, Travelers Indemnity Primary Policies, Travelers

Connecticut Policies, Charter Oak Policy and Travelers America Policies will be

collectively referred to as the “Primary Policies”. The Primary Policies and the Excess

Policies will be collectively referred to as the “Travelers Policies.”

       31.    A controversy exists between the Travelers Insurers and the Defendants

as to whether the Travelers Policies provide coverage in relation to the Underlying

Lawsuit. The Travelers Insurers are entitled to a declaratory judgment in their favor

holding that there is no coverage under the Travelers Policies in relation to the

Underlying Lawsuit.

                                           COUNT I

             The Law Enforcement Liability Policy Part Does Not Provide
              Coverage for the Claims Made in the Underlying Lawsuit

       32.    The St. Paul Policies beginning on May 1, 2001 and ending May 1, 2004

include coverage form 47292 (10 98) titled Law Enforcement Liability Protection (“2001-

2004 St. Paul LEL Coverage”). Form 47292 (10 98) is attached as part of Exhibit H and

provides as follows:

       We’ll pay amounts any protected person is legally required to pay as
       damages for covered injury or damage that:
       • results from the conduct of law enforcement duties by or for your law
         enforcement agency;
       • happens while this agreement is in effect; and
       • is caused by a wrongful act.

                                       *       *      *

       Injury or damage means bodily injury, personal injury, or property
       damage.

                                       *       *      *




                                              7
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 8 of 22 PageID #: 8



      Personal injury means injury, other than bodily injury, caused by any of
      the following wrongful acts:
      • False arrest, detention, or imprisonment.
      • Malicious prosecution.

                                        *       *      *

      •     False or improper service of process.
      •     Violation of civil rights protected under any federal, state or local law.

                                        *       *      *

      Wrongful act means any act, error or omission.

      33.      The St. Paul Policies beginning on May 1, 2004 and ending May 1, 2010

include coverage form 47292 (10 02) titled Law Enforcement Liability Protection (“2004-

2010 St. Paul LEL Coverage”) (collectively, with 2001-2004 St. Paul LEL Coverage, the

“St. Paul LEL Coverage”). Form 47292 (10 02) is attached as part of Exhibit H and

provides as follows:

      Law enforcement liability. We'll pay amounts any protected person is
      legally required to pay as damages for covered injury or damage that:
      • results from law enforcement activities or operations by or for you;
      • happens while this agreement is in effect; and
      • is caused by a wrongful act that is committed while conducting law
           enforcement activities or operations.
      We'll consider damages to include the attorneys' fees of the person or
      organization bringing the claim if such fees are awarded, or paid in a
      settlement, for covered injury or damage.

                                        *       *      *

      Protected person means any person or organization that qualifies as a
      protected person under the Who Is Protected Under This Agreement
      Section.

      Injury or damage means bodily injury, personal injury, or property
      damage.

      Bodily injury means any harm to the health of other persons. It includes
      care, loss of services, or death that results from such harm.



                                               8
  Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 9 of 22 PageID #: 9



      Harm includes any of the following:
      • Physical harm, sickness, or disease.
      • Mental anguish, distress, injury, or illness.
      • Emotional distress.
      • Humiliation.

      Personal injury means injury, other than bodily injury, caused by any of
      the following wrongful acts:
      • False arrest, detention, or imprisonment.
      • Malicious prosecution.
                                   *      *    *

      •     False or improper service of process.
      •     Violation of civil rights protected under any federal, state, or local law.

      34.     The Travelers Indemnity Primary Policies, Travelers Connecticut Policies,

Charter Oak Policy and Travelers America Policies contain Law Enforcement Liability

Coverage Form PR T1 04 02 09 (“Travelers LEL Coverage”). Form PR T1 04 02 09 is

attached as part of Exhibit I and provides as follows:

      SECTION I - LAW ENFORCEMENT LIABILITY COVERAGE
      1.   Insuring Agreement

              a.      We will pay those sums that the insured becomes legally
                      obligated to pay as damages because of "bodily injury",
                      "property damage" or "personal injury" to which this
                      insurance applies…

              b.      This insurance applies to "bodily injury", "property damage"
                      and "personal injury" only if:
                      (1)    The "bodily injury", "property damage" or "personal
                             injury" is caused by a "wrongful act" committed by you
                             or on your behalf while conducting "law enforcement
                             activities or operations";
                      (2)    The "wrongful act" is committed in the "coverage
                             territory"; and
                      (3)    The "bodily injury", "property damage" or "personal
                             injury" occurs during the policy period.




                                               9
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 10 of 22 PageID #: 10



      35.      The St. Paul LEL Coverage and the Travelers LEL Coverage (collectively,

the “LEL Coverage”) are only implicated by injury or damage that happens while the

LEL Coverage is in effect.

      36.      Any bodily injury or personal injury Robinson may have sustained

happened in 2000, when he was arrested and then arraigned or indicted. No bodily

injury or personal injury happened during the policy periods of the LEL Coverage and,

therefore, the Primary Policies do not provide any coverage in relation to the Underlying

Lawsuit.

      37.      The 2001-2004 St. Paul LEL Coverage contains the following exclusion:

      Criminal or dishonest acts. We won’t cover injury or damage that results
      from any criminal, dishonest or fraudulent act or omission committed:
      • by the protected person; or
      • with the consent or knowledge of the protected person.

      However, we won’t apply this exclusion unless there has been a court
      determination that criminal, dishonest, or fraudulent conduct was
      committed by the protected person or with the consent or knowledge of
      the protected person.

      38.      The 2004-2010 St. Paul LEL Coverage contains the following exclusion:

      Criminal, dishonest, fraudulent, or malicious wrongful acts. We won’t
      cover injury or damage that results from any criminal, dishonest,
      fraudulent, or malicious act or omission committed:
      • by the protected person; or
      • with the consent or knowledge of the protected person.

      However, we won’t apply this exclusion to our duty to defend that
      protected person until it has been determined through legal processes that
      such act or omission was committed:

      •     by the protected person; or
      •     with the consent or knowledge of the protected person.

      Nor will we apply this exclusion to personal injury caused by malicious
      prosecution.




                                            10
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 11 of 22 PageID #: 11



       39.    The Travelers LEL Coverage contains the following exclusion:

       d.     Criminal, Dishonest, Fraudulent, Or Malicious Wrongful Acts

              “Bodily injury”, “property damage” of “personal injury” arising out of
              any criminal, dishonest, fraudulent, or malicious “wrongful act”,
              committed:

              (1)    By the insured; or
              (2)    With the consent or knowledge of the insured.

              This exclusion does not apply to our duty to defend that insured
              until it has been determined or admitted in a legal proceeding that
              such “wrongful act” was committed:

              (1)    By that insured; or
              (2)    With the consent or knowledge of that insured.

              This exclusion also does not apply to “personal injury” caused by
              malicious prosecution.

       40.    The Underlying Lawsuit is based on fraudulent, criminal, or dishonest

conduct allegedly committed by the defendant officers. Robinson alleges that Blakely,

threatened witnesses, encouraged witnesses to give false testimony, ignored and

suppressed evidence that could have exonerated Robinson. Juden and Sikeston

allegedly knowingly supported and assisted Blakely’s acts. Blakely, Juden and Sikeston

are alleged to have acted deliberately, recklessly, wantonly and in bad faith, were

motivated by evil motive or intent, and/or involved callous indifference.

       41.    The Underlying Lawsuit arises out of conduct that comes within the terms

of these exclusions for criminal, dishonest, fraudulent, or malicious wrongful acts;

therefore, no coverage is available under the LEL Coverage for the Underlying Lawsuit.




                                            11
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 12 of 22 PageID #: 12



                                      COUNT II

            The General Liability Policies and Policy Parts Do Not Provide
              Coverage for the Claims Made in the Underlying Lawsuit

      42.     The St. Paul Policies beginning on May 1, 2001 and ending May 1, 2004

include coverage form G0209 (10-97) titled Public Entity General Liability Protection

(“2001-2004 St. Paul PEGL Coverage”). Form G0209 (10-97) is attached as part of

Exhibit H and provides as follows:

      Bodily injury and property damage liability. We'll pay amounts any
      protected person is legally required to pay as damages for covered bodily
      injury or property damage that:
      • happens while this agreement is in effect; and
      • is caused by an event.

      Protected person means any person or organization that qualifies as a
      protected person under the Who Is Protected Under This Agreement
      section.

      Bodily injury means any physical harm, including sickness or disease, to
      the physical health of other persons. It includes any of the following that
      results at any time from such physical harm, sickness, or disease:
      • Mental anguish, injury, or illness.
      • Emotional distress.
      • Care, loss of services, or death.

      Event means an accident, including continuous or repeated exposure to
      substantially the same general harmful conditions.

      43.     The St. Paul Policies beginning on May 1, 2004 and ending May 1, 2010

include coverage form G0209 (10-02) titled Public Entity General Liability Protection

(“2004-2010 St. Paul PEGL Coverage”) (collectively, with 2001-2004 St. Paul PEGL

Coverage, the “St. Paul PEGL Coverage”). Form G0209 (10-02) is attached as part of

Exhibit H and provides as follows:

      Bodily injury and property damage liability. We'll pay amounts any
      protected person is legally required to pay as damages for covered bodily
      injury or property damage that:


                                          12
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 13 of 22 PageID #: 13



       •     happens while this agreement is in effect; and
       •     is caused by an event.

       Protected person means any person or organization that qualifies as a
       protected person under the Who Is Protected Under This Agreement
       section.

       Bodily injury means any physical harm, including sickness or disease, to
       the physical health of other persons.

       We'll consider any of the following that happens at any time to be part of
       such physical harm, sickness, or disease, if it results in or from such
       physical harm, sickness, or disease:
       • Mental anguish, injury, or illness.
       • Emotional distress.
       • Care, loss of services, or death.

       We'll consider any bodily injury that's a continuation, change, or
       resumption of previously known bodily injury to happen before this
       agreement begins if such continuation, change, or resumption would
       otherwise be considered to happen while this agreement is in effect
       because of a continuous, multiple, or other coverage trigger required
       under the law that applies.

       Event means an accident, including continuous or repeated exposure to
       substantially the same general harmful conditions.

       44.     The Travelers Indemnity Primary Policies, Travelers Connecticut Policies,

the Charter Oak Policy, and Travelers America Policies provide Commercial General

Liability (“CGL”) Coverage written on Form CG 00 01 10 01 (“Travelers CGL

Coverage”). Form CG 00 01 10 01 is attached as part of Exhibit I and provides as

follows:

       1.      Insuring Agreement

               a.     We will pay those sums that the insured becomes legally
                      obligated to pay as damages because of "bodily injury" or
                      "property damage" to which this insurance applies…

               b.     This insurance applies to "bodily injury" and "property
                      damage" only if:




                                             13
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 14 of 22 PageID #: 14



                     (1)   The "bodily injury" or "property damage" is caused by
                           an "occurrence" that takes place in the "coverage
                           territory";
                    (2)    The "bodily injury" or "property damage" occurs during
                           the policy period; and
                    (3)    Prior to the policy period, no insured listed under
                           Paragraph 1. of Section II – Who Is An Insured and
                           no "employee" authorized by you to give or receive
                           notice of an "occurrence" or claim, knew that the
                           "bodily injury" or "property damage" had occurred, in
                           whole or in part.

      45.    The St. Paul PEGL Coverage only responds to “bodily injury” that happens

while the St. Paul Policies are in effect and that is caused by an “event.” The Travelers

CGL Coverage only responds to “bodily injury” that occurs during the policy period and

is caused by an “occurrence.”

      46.    The Underlying Lawsuit does not allege “bodily injury” during the policy

periods of the Primary Policies. All of the Underlying Plaintiffs alleged injuries were

caused by conduct prior to and took place prior to the Primary Policies’ effective dates.

      47.    To the extent any bodily injury is alleged, it was not caused by an

“occurrence” or “event.” “Occurrence” and “event” mean an accident. The Underlying

Lawsuit arises from intentional acts and intentional conduct. Robinson alleges that

Blakely, Juden and the Sikeston Police targeted him and acted intentionally in arresting

and threatening him following his August 6, 2000 arrest. The Underlying Lawsuit alleges

that Robinson’s false arrest and malicious prosecution resulted in his detention and

incarceration and suffering of physical, emotional and pecuniary damages. Robinson

alleges further in his Count VIII for Intentional Infliction of Emotional Distress that

Sikeston, Blakely and Juden’s acts and intentional omissions caused Robinson extreme

emotional distress so severe that it resulted in bodily harm. The “occurrence” or “event”




                                            14
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 15 of 22 PageID #: 15



requirements are not satisfied and there is no coverage in relation to the Underlying

Lawsuit.

      48.    The 2001-2004 St. Paul PEGL Coverage further provides:

      Personal injury liability. We'll pay amounts any protected person is
      legally required to pay as damages for covered personal injury that:
      • results from your operations, other than advertising, broadcasting,
          publishing, or telecasting done by or for you; and
      • is caused by a personal injury offense committed while this agreement
          is in effect.

      Personal injury means injury, other than bodily injury or advertising
      injury, that's caused by a personal injury offense.

      Personal injury offense means any of the following offenses:
      • False arrest, detention, or imprisonment.
      • Malicious prosecution….

      49.    The 2004-2010 St. Paul PEGL Coverage provides as follows:

      Personal injury liability. We'll pay amounts any protected person is
      legally required to pay as damages for covered personal injury that:
      • results from your operations; and
      • is caused by a personal injury offense committed while this agreement
          is in effect.

      Personal injury means injury, other than bodily injury or advertising
      injury, that's caused by a personal injury offense.

      Personal injury offense means any of the following offenses:
      • False arrest, detention, or imprisonment.
      • Malicious prosecution….

      50.    The Travelers PEGL Coverage provides as follows:

      COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY
      1.  Insuring Agreement

             a.    We will pay those sums that the insured becomes legally
                   obligated to pay as damages because of "personal and
                   advertising injury" to which this insurance applies. We will
                   have the right and duty to defend the insured against any
                   "suit" seeking those damages. However, we will have no
                   duty to defend the insured against any "suit" seeking


                                         15
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 16 of 22 PageID #: 16



                       damages for "personal and advertising injury" to which this
                       insurance does not apply. We may, at our discretion,
                       investigate any offense and settle any claim or "suit" that
                       may result. But:
                       (1)    The amount we will pay for damages is limited as
                              described in Section III – Limits Of Insurance; and
                       (2)    Our right and duty to defend end when we have used
                              up the applicable limit of insurance in the payment of
                              judgments or settlements under Coverages A or B or
                              medical expenses under Coverage C.
                       No other obligation or liability to pay sums or perform acts or
                       services is covered unless explicitly provided for under
                       Supplementary Payments – Coverages A and B.

              b.       This insurance applies to "personal and advertising injury"
                       caused by an offense arising out of your business but only if
                       the offense was committed in the "coverage territory" during
                       the policy period.

       51.    The personal injury coverage of the St. Paul PEGL Coverage and

Travelers CGL Coverage are only implicated by an offense that is committed while the

Primary Policies are in effect.

       52.    Any personal injury offense alleged in the Underlying Lawsuit was

committed in 2000 when Robinson was allegedly falsely arrested and indicted or

arraigned for murder. Because no personal injury offense was committed during any

Primary Policy period, the St. Paul PEGL Coverage and Travelers CGL Coverage do

not provide any coverage in relation to the Underlying Lawsuit.

       53.    The 2001-2004 St. Paul PEGL Coverage also contains the following

exclusion:

       Law enforcement duties. We won't cover injury or damage or medical
       expenses that result from the conduct of law enforcement duties.

       Law enforcement duties means any of the duties or obligations that must
       be performed or fulfilled by a law enforcement agency.

       They include:



                                              16
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 17 of 22 PageID #: 17



      •      the ownership, maintenance, or use of a premises that you own, rent,
             or lease in order to perform or fulfill law enforcement duties; and
      •      the providing of first aid at the time of an accident.

      But we won't consider injury or damage or medical expenses that result
      from the ownership, maintenance, or use of a premises that isn't usually
      used for the conduct of law enforcement duties to be law enforcement
      duties.

      54.      The 2004-2010 St. Paul PEGL Coverage also contains the following

exclusion:

      Law enforcement activities or operations. We won't cover injury or
      damage or medical expenses that result from law enforcement activities or
      operations.

      Law enforcement activities or operations means any of the official
      activities or operations of your police department, sheriff agency, or other
      public safety organization which enforces the law and protects persons or
      property.

      They include the following:
      • Ownership, maintenance, or use of a premises that you own, rent,
         lease, or borrow in order to perform such activities or operations.
      • Providing first aid at the time of an accident, crime, or medical
         emergency.

      But we won't consider injury or damage or medical expenses that result
      from the ownership, maintenance, or use of a premises that isn't usually
      used for the conduct of law enforcement activities or operations to result
      from law enforcement activities or operations.

      55.      The Travelers CGL Coverage contains the following exclusions added by

endorsement:

               This insurance does not apply to:

               "Bodily injury" or "property damage" arising out of "law enforcement
               activities or operations". […]

               "Personal injury" or "advertising injury" arising out of "law
               enforcement activities or operations". […]

               “Law enforcement activities or operations”:



                                              17
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 18 of 22 PageID #: 18



             a.     Means any of the official activities or operations of your
                    police department, sheriff agency or other public safety
                    organization, other that a fire district or department, that
                    enforces the law and protects persons or property; and […]

      56.    The Underlying Lawsuit arises out of law enforcement activities or

operations. These exclusions, therefore, preclude coverage under the St. Paul PEGL

Coverage and the Travelers GL Coverage.

      57.    The St. Paul PEGL Coverage also contains the following exclusions:

             Expected or intended bodily injury or property damage. We
             won’t cover bodily injury or property damage that’s expected or
             intended by the protected person. Nor will we cover medical
             expenses that result from such bodily injury.

             But we won’t apply this exclusion to bodily injury, property damage,
             or medical expenses that result from the use of reasonable force to
             protect persons or property.

      58.    The Travelers PEGL Coverage contains the following exclusion:

             This insurance does not apply to:

             a.     Expected Or Intended Injury
                    "Bodily injury" or "property damage" expected or intended
                    from the standpoint of the insured. This exclusion does not
                    apply to "bodily injury" resulting from the use of reasonable
                    force to protect persons or property.

      59.    The Underlying Lawsuit is based upon intentional acts and intentional

conduct. Robinson alleges that he was threatened with a gun by Juden and later

arrested again based on a statement that Blakely knew to be false. Robinson alleges

that Blakely coerced false statements to implicate Robinson in the murder, deliberately

ignored evidence that undermined the case against Robinson, intimidated witnesses

who would have testified favorably for Robinson. Juden and Sikeston allegedly knew

about this and similar behavior. The Underlying Lawsuit arises out of conduct that




                                           18
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 19 of 22 PageID #: 19



comes within the terms of these exclusions for and expected or intended injury and,

therefore, there is no coverage under the St. Paul PEGL Coverage or the Travelers

CGL Coverage in relation to the Underlying Lawsuit.

                                        COUNT III

             The Public Entity Management Liability Policy Part Does
       Not Provide Coverage for the Claims Made in the Underlying Lawsuit

       60.    The Primary Policies contain policy forms 47279 (10-98), 47279 (1-01),

47279 (07 06) or PR T1 06 02 09 titled Public Entity Management Liability Protection –

Claims-Made (“PEML Coverage”). These forms are attached as part of Exhibits H and

I. The PEML Coverage is claims made coverage that only applies to claims made

during the policy term.

       61.    The Underlying Lawsuit was filed on March 11, 2019, after all of the

Primary Policies had expired.

       62.    The PEML Coverage does not apply because there was no claim made

during the Primary Policies and/or to the extent the terms of a PEML Coverage Insuring

Agreement is not otherwise satisfied.

       63.    To the extent a PEML Coverage Insuring Agreement is satisfied, various

exclusions in the PEML Coverage apply to bar coverage including the following: “Injury

or damage”; “Intentionally wrongful or dishonest acts”; “Known wrongful acts”; “Law

enforcement duties”; “Criminal, dishonest, fraudulent, or intentionally wrongful acts”;

“Criminal, malicious, dishonest, or fraudulent acts or omissions, or knowing violations of

rights or laws”; “Law enforcement activities or operations”; “Multiplied damages”; and/or

“Criminal, dishonest, fraudulent, or malicious wrongful acts or knowing violations of

rights or laws.”



                                           19
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 20 of 22 PageID #: 20



       64.     The allegations and damages in the Underlying Lawsuit are based upon

conduct and/or injury within the terms of these exclusions, precluding coverage.

                                        COUNT IV

                          The Excess Policies Do Not Provide
                          Coverage for the Underlying Lawsuit

       65.     The Excess Policies provide excess insurance coverage over the

applicable underlying limit identified in each Excess Policy. Pertinent forms from the

Excess Policies are attached as Exhibit J.

       66.     Pursuant to the “other insurance” provision, the Excess Policies are

excess to all applicable and/or collectible insurance.

       67.     To the extent the applicable underlying limit and all other applicable and/or

collectible insurance have not been exhausted, no coverage is available under the

Excess Policies.

       68.     The Excess Policies’ Law Enforcement Liability Coverage parts and Public

Entity Management Liability Coverage parts follow form the underlying LEL Coverage

and PEML Coverage.

       69.     To the extent coverage is unavailable pursuant to the underlying LEL

Coverage and PEML Coverage parts, coverage is also unavailable pursuant to the

Excess Policies’ Law Enforcement Liability Coverage and Public Entity Management

Liability parts.

       70.     The allegations in the Underlying Lawsuit also do not satisfy the Insuring

Agreements of the Excess Policies and no coverage is available.

       71.     The Excess Policies apply to “bodily injury” that occurs during the policy

period and/or “personal injury” caused by an offense during the policy period.



                                             20
 Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 21 of 22 PageID #: 21



         72.     The Underlying Lawsuit does not allege “bodily injury” during the policy

periods of the Excess Policies. It also does not allege “personal injury” caused by an

offense during the policy periods. The insuring agreements of the Excess Policies are

not satisfied.

         73.     To the extent the insuring agreements of the Excess Policies are deemed

satisfied, one or more of the following exclusions in the Excess Policies preclude

coverage in relation to the Underlying Lawsuit: “Expected or Intended Injury”; “Knowing

Violation Of rights Of Another”; “Criminal Acts”; and/or “Abuse or Molestation.”

         74.     The allegations and damages in the Underlying Lawsuit are based upon

conduct and/or injury within the terms of these exclusions, precluding coverage.

         WHEREFORE, the Travelers Insurers pray that this Honorable Court enter

judgment in their favor as follows:

       (a)   Declaring that the Travelers Insurers have no duty under the Travelers
Policies to defend or indemnify any of the Defendants for the claims made in the
Underlying Lawsuit; and

         (b)     Granting such other relief as this Court deems just and appropriate.


Dated:           April 25, 2019

                                      THE TRAVELERS INDEMNITY COMPANY, THE
                                      TRAVELERS INDEMNITY COMPANY OF
                                      CONNECTICUT, THE TRAVELERS INDEMNITY
                                      COMPANY OF AMERICA, THE CHARTER OAK
                                      FIRE INSURANCE COMPANY, and ST. PAUL FIRE
                                      and MARINE INSURANCE COMPANY


                                            By: /s/ Kevin P. Clark
                                                   One of its Attorneys




                                              21
Case: 4:19-cv-00992-UNA Doc. #: 1 Filed: 04/25/19 Page: 22 of 22 PageID #: 22




                                   Kevin P. Clark, #53811
                                   LITCHFIELD CAVO LLP
                                   222 South Central Avenue, Suite 200
                                   Clayton, MO 63105
                                   (314) 725-1227 (Phone)
                                   (314) 725-3006 (Facsimile)
                                   Clark@LitchfieldCavo.com




                                     22
